 



(IDEAL CONSULTING COVER PAGE) [g97583g9758315.gif]

 



--------------------------------------------------------------------------------



 



Ablest Inc.
Proposal for Great Plains Implementation
EXECUTIVE SUMMARY
Ablest Inc. (AI) provides staffing solutions, managed services, and
vendor-on-premise programs in the eastern and southwestern United States. Its
Staffing solutions include clerical, industrial, information technology,
finance, and accounting personnel provided through Ablest Staffing Services,
Ablest Technology Services, and Ablest Finance and Accounting. The company was
established in 1978 and is headquartered in Clearwater, Florida.
AI has requested a proposal for Great Plains from IDEAL Consulting, Inc.
(IDC) for the following modules: Business Intelligence Foundation Layer, 19
additional professional users, 170 additional portal users, General Ledger,
Account Level Security, Bank Reconciliation, Electronic Bank Reconciliation,
Payables Management, Safe Pay, Fixed Asset Management, FRx Professional Upgrade
which includes 4 designer users, 10 FRx WebPort users, 8 FRx Drill Down Viewers,
2 FRx Report Launchers, FRx Currency Translator, and FRx Report Server, as well
as 6 additional 10 packs of FRx WebPort viewers, Human Resources (up to 500
employees), Payroll (up to 500 employees), Human Resources Self Service Suite,
Project Accounting with Time and Expense, SmartList Builder, Great Plains
Extender, eConnect Core, Merit Solutions SOX Suite for 20 users, Modifier with
VBA, and the Standard Plan B. Additional modules from Integrity Data include PTO
Manager, Deductions in Arrears, and Payroll to Accounts Payable Integration.
Additional modules from Mekorma include MICR Check Encoding for Accounts Payable
and Payroll. The first year maintenance has been included as well.
SCOPE OF WORK
The scope of this proposal includes the installation of Great Plains as defined
in Exhibit “B” Implementation and Training Costs, is subject to those criteria,
and the assumptions defined herein. IDC will install the software on hardware
that meets the minimum requirements defined by Microsoft for a like solution and
assist with the setup of those modules specifically identified in Exhibit “B”
Software section.
Assumptions:

  •   AI will have adequate hardware and software configurations to meet the
minimum requirements for all products listed in Exhibit B     •   An integration
from the staffing system to the Great Plains General Ledger is included in this
scope of work     •   Included in this scope of work is a custom application
that will allow the importing of resumes into Great Plains HR module     •  
Included are one (1) balance sheet and one (1) profit and loss statement. As
well as the formatting for the payables and the payroll check. It is assumed
that once proper training has occurred AI has the appropriate staff to write and
compile an unlimited number of financial statements and reports using the many
reporting tools provided in this proposal     •   Historical data conversion is
included in this proposal. See Exhibit B.     •   IDC will assist with the
exporting of tax data to a format which is required by Ceridian, whom handles
all tax reporting and filing. AI will provide the format required.     •   Data
conversion will consist of detail from General Ledger, Accounts Payable, and
Payroll from 12/31/2000 to 12/31/05 and summary General Ledger from 1995-1999

      IDEAL Consulting, Inc.     Pg. 2 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



  •   IDC will create a SQL data inquiry tool for 3000 vendors, 2000 FTE,
inactive and active, and 4000 vendors     •   The Project Accounting module will
be used to track internal projects as well as a vehicle for employees to submit
their expenses online

     NOT INCLUDED IN THIS SCOPE OF WORK:

  •   Any customizations to the existing software     •   Business process
mapping or re-engineering     •   Risk identification and analysis     •  
Customized Procedures manual     •   Any infrastructure services for hardware,
platform software, or configuration (those will be provided in a separate
proposal)

BILLING PROCEDURES
IDEAL Consulting requires the following billing procedures:

•   Software and Hardware Sales: 100% of the price of the product including
sales tax and related delivery expenses is due prior to the order of the product
and upon ratification of this agreement. This software is licensed not sold.
Licenses are not refundable.   •   Professional Services and Consulting: Fees
for Professional Services and Consulting are estimates based on the assumptions
and information contained herein and therefore will be billed on an actual time
and materials basis at the rate and frequency described in Exhibit “A”.

This quote does not include amounts due for shipping or sales taxes. Leasing is
available.
PROJECT CHANGE PROCEDURE
It may be necessary to amend the Scope of Work for reasons including, but not
limited to, the following:

•   Discretionary changes to the project schedule   •   Discretionary changes in
the scope of the project   •   Non-availability of products or services which
are beyond IDEAL Consulting’s control   •   Environmental or architectural
impediments not previously identified   •   Lack of access to client personnel
or facilities necessary to complete the project

In the event that a change to the Scope of Work is necessary, the following
process will be followed.

•   A request for change will be communicated in written form to IDEAL
Consulting or the client Project Manager. The request must describe the change,
reasons for the change, and the effect the change will have on the project,
which may include scheduling changes, pricing, etc.   •   The designated Project
manager of the requesting party will review the proposed change and determine
whether to submit the request to the other party.   •   Both parties will review
the proposed change and approve it or reject it. Both parties will sign the
request for change, indicating the acceptance of both parties to the changes,
which may affect pricing, schedules, and contractual commitments. Pricing
changes will be provided to the client utilizing IDEAL Consulting’s standard
proposal format.

      IDEAL Consulting, Inc.     Pg. 3 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



•   Upon acceptance of the change request by both parties, the scope of work and
costs will be modified appropriately, and the changes will be incorporated into
the project.

PROPOSAL ACCEPTANCE
Our best effort has been made to provide you with an accurate proposal based on
the information discussed. Any modifications to the above identified
deliverables may result in additional costs and extended timelines for project
completion.
By signing below, both parties agree to begin the Project as outlined in this
document. This document will serve as the initial Assignment Order. Any changes
to the Scope for this Project will be done in writing and agreed to by both
parties. The foregoing is agreed to by:

              IDEAL CONSULTING, INC.   Ablest Inc.
 
           
By:
  /s/ Chris Milan    By:   /s/ W. David Foster 
 
           
 
           
Name:
  Chris Milan   Name:   W. David Foster
 
           
 
           
Title:
  Chief Operating Officer   Title:   Vice Chairman
 
           
 
           
Date:
  September 30, 2005   Date:   September 30, 2005
 
           

      IDEAL Consulting, Inc.     Pg. 4 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



Professional Services Agreement
This Agreement is made between Ablest Inc., having its principal place of
business at 1901 Ulmerton Road, Suite 300, Clearwater, FL, 33762 (hereinafter
referred to as “Client”) and IDEAL Consulting, Inc., a Florida corporation
having its principal place of business at 2803 West Busch Boulevard, Suite 200,
Tampa, FL 33618 (hereafter referred to as “IDEAL”). Throughout this Agreement
the terms “you” and “your” refer to the Client named above, the terms “we,”
“us,” and “our” refer to IDEAL, and the term “parties” refers to both Client and
IDEAL together.

1.   This Agreement outlines the terms of professional services and automation
products provided by IDEAL to Client. Professional services deemed necessary by
IDEAL shall be provided to implement any and all projects, tasks, or automation
processes requested orally or in writing from time to time by Client. These
services shall be provided at the hourly rates outlined on the attached Exhibit
“A”, depending on the staff member providing the service. Notice of changes to
rates shall be provided to Client at the above address prior to those rates
going into effect. Products shall be provided at IDEAL’s current list prices or
if a special order item, at reasonable prices to Client.   2.   The actual
performance of the services, and delivery of the software, services and
computing equipment, described in this Agreement, if any, shall commence upon
the acceptance of this Agreement and payment of any deposit or retainer, if
required. If this Agreement is executed by IDEAL and sent to Client but is not
executed by Client and returned to IDEAL before IDEAL commences performing
services for Client, it is specifically understood and agreed that all terms and
conditions of this Agreement shall apply and control all work performed by IDEAL
for Client. All dates for performance are estimates and are based upon prompt
receipt of all necessary information and assistance. IDEAL shall use its best
efforts in performing the services described in this agreement. These services
are outlined on the attached Exhibit “B”   3.   Client shall provide payment in
full for software products included on the attached Exhibit “B” before services
are delivered.   4.   Should Client not prepay services, services shall be
billed at IDEAL’s option either upon delivery or a regular interval no less
frequently than semi-monthly. Terms are payable upon receipt. The Client’s
balance for services delivered shall, in no event, be more than $10,000. Past
due balances in excess of forty-five (45) days shall accrue finance charges at
the rate of 1.5% per month, or the highest rate permitted by law, and shall be
reflected on Client’s monthly statement. In the event that a balance due is part
of a disputed amount no finance charges will be applied to the disputed amount.
IDEAL reserves the right to delay or suspend its services to Client in the event
that Client has a past due balance with IDEAL or should the amount due for
services be more than $10,000. Client understands that its obligation to pay for
IDEAL’s services constitutes an independent duty, and as such, Client agrees not
to make any set-off against amounts owed to IDEAL.   5.   Client agrees to pay
all applicable sales and other taxes, duties, permits or similar costs. If
Client is tax exempt, all necessary certificates and documentation must be
submitted with this Agreement. Client agrees to indemnify, defend, and hold
harmless IDEAL against liabilities for such taxes, duties, permits or costs and
related penalties, interest or other costs (including attorneys’ fees) and for
any claims, losses or liabilities (including attorneys’ fees) relating to this
Agreement, IDEAL’s services, or the products delivered pursuant to this
Agreement.   6.   Client agrees to make payments per this Agreement and if it
fails to do so, agrees to pay all costs of collection including legal fees, pre
and post judgment interest at the rate of 1.5% per month and all other
additional costs of collection whatsoever incurred by IDEAL.

      IDEAL Consulting, Inc.     Pg. 5 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



7.   Client agrees to cooperate with IDEAL during the provision of the services
provided herein by making the necessary members of your staff available to work
with IDEAL’s consultant(s). If services are performed at Client’s place of
business, Client agrees to provide to IDEAL’s staff, at no charge, access to
Client’s computers (if required), office space and facilities commensurate with
that which you provide to your own staff.   8.   Either party may terminate this
Agreement effective upon ten (10) days written notice thereof to the other
party. All outstanding balances and all charges for hardware and software
(including work-in-progress) and for professional services delivered by IDEAL to
Client up to the date of termination shall be due and payable upon termination.
  9.   IDEAL represents and warrants that its services shall be provided in a
professional manner. IDEAL MAKES AND CLIENT RECEIVES NO WARRANTY, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR USE, WITH RESPECT TO HARDWARE, SOFTWARE OR ANY OTHER ITEMS
INSTALLED BY IDEAL (COLLECTIVELY “PRODUCTS”). CLIENT AGREES THAT ITS SOLE
RECOURSE WITH RESPECT TO NON-PERFORMING OR DEFECTIVE PRODUCTS SHALL BE WITH THE
MANUFACTURER OR PRODUCER OF SUCH PRODUCTS. IDEAL SHALL HAVE NO LIABILITY FOR
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES
(INCLUDING WITHOUT LIMITATION, CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE
ARISING IN TORT) EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
IN NO EVENT SHALL THE LIABILITY OF IDEAL TO CLIENT EXCEED THE AMOUNT PAID BY
CLIENT TO IDEAL.   10.   The providing or transfer of any computer software by
IDEAL as provided for in this proposal shall only be a non-exclusive license in
accordance with the provisions of the standard license agreement of the third
party vendor and not IDEAL.   11.   In the event there are defects in System
Software provided by third party vendors to IDEAL that delay installation or
cause other detrimental consequences, the Client’s remedies shall be solely
against the third party software vendor.   12.   Client acknowledges that some
or all of IDEAL’S services under this Agreement may include working on or with
products installed and/or work performed by others or by Client itself.
Notwithstanding any other provision of this Agreement, Client agrees that IDEAL
has no responsibility whatsoever with respect to products provided to Client or
work performed for Client by others or by Client, and that client’s rights with
respect to any such work or products, or any claims arising from or related to
such work or products, are against the entity or entities that performed the
work or provided the services only. It is the intention of the parties that
IDEAL’S sole responsibility under this Agreement is for work, labor and services
performed by IDEAL as set forth in this Agreement, and that to the extent Client
claims that another entity or entities’ products or work give rise to any claims
of whatsoever nature, such claims may not be brought against IDEAL.   13.  
Neither the failure nor any delay on the part of IDEAL to exercise any right,
remedy or power of privilege under this Agreement shall operate as a waiver
thereof. Nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power of privilege with respect to any other occurrence.   14.  
Except for the obligation to make payments as described herein, neither party
shall be in default if failure to perform any obligation under this Agreement is
caused by supervening conditions beyond that party’s control, including acts of
God, civil commotion, strikes, labor disputes, terrorism and governmental
demands or requirements.

      IDEAL Consulting, Inc.     Pg. 6 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



15.   All notices, requests, and demands required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when sent by United States mail, postage prepaid or by nationally
recognized overnight carrier, addressed to the parties as set forth above, or by
facsimile transmission. Either party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with provisions of this paragraph for giving notice.   16.
  Client and IDEAL shall protect each other’s confidential information disclosed
in connection with the performance of the work described in this Agreement,
including all technical information previously supplied or to be supplied by
IDEAL to Client under this Agreement. Disclosure of confidential information can
cause irreparable harm, and at any time either party may seek and obtain
injunctive relief as well as monetary damages to stop the dissemination of
confidential information and provide economic relief for damage that has
occurred. IDEAL shall have the right to disclose that it has been engaged by the
Client, and further, to disclose the general nature of the work performed only
as it applies to performing the services contracted. IDEAL shall not make any
public disclosures for the purpose of advertising or marketing without the prior
written consent of the client.   17.   Client agrees that the staff and
employees of IDEAL have been provided with highly technical training and that it
would suffer significant harm if Client were to employ any such staff member or
employee. Client specifically agrees that it shall pay to IDEAL at the time of
hiring such member or employee an amount equal to all compensation paid to such
staff member or employee in the prior twelve months if a staff member or
employee is hired by Client or an affiliate of Client within six months after
leaving the employ of IDEAL, with a minimum amount being $50,000.   18.   In the
event that at any time during the term of this Agreement a disagreement,
dispute, controversy or claim should arise out of, or relating to, the
interpretation or performance under, this Agreement, or the breach or invalidity
thereof, the parties shall attempt in good faith to resolve their differences.
Any dispute, which is not resolvable, by the parties shall be referred to
binding arbitration in Tampa, Hillsborough County, Florida in accordance with
the then applicable rules of the American Arbitration Association and judgment
on the award may be entered in any court having jurisdiction thereof. The
prevailing party in any dispute shall be compensated for all attorney’s fees and
associated costs by the other party.   19.   The relationship between the
parties is that of an independent contractor for all purposes, and the parties
understand and agree that neither shall be involved in the management or
operations of the other.   20.   This Agreement shall be binding upon and inure
to the benefit of the parties hereto and respective successors and assigns.
Client may not assign or transfer its rights or obligations under this Agreement
without the prior written consent of IDEAL.   21.   This Agreement and all
questions relating to its validity, interpretation, performance and enforcement
shall be governed by and construed in accordance with the laws of the State of
Florida.   22.   The provisions of this Agreement are independent of and
separable from each other, and no provisions shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.   23.   This
Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
expressed. The terms hereof control and supersede any course of performance
and/or usage of the trade inconsistent with any of the terms other than by an
agreement in writing. This includes information provided in the Proposal
presented to you.

24.   This Agreement may be amended or modified in writing at any time by mutual
agreement of the parties.

      IDEAL Consulting, Inc.     Pg. 7 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to become their
binding agreement by execution of their duly authorized officers as of the day
and year set forth below.

             
 
  IDEAL Consulting, Inc.       Ablest Inc.
 
           
By:
  /s/ Chris Milan    By:   /s/ W. David Foster 
 
           
 
  Authorized Representative       Authorized Representative
 
           
Name:
  Chris Milan   Name:   W. David Foster
 
           
 
           
Date:
  September 30, 2005    Date:   September 30, 2005 
 
           
 
           
Title:
  Chief Operating Officer   Title:   Vice Chairman
 
           

This Agreement is not valid if signed copy is not received by IDEAL by
September 30th, 2005

      IDEAL Consulting, Inc.     Pg. 8 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



Exhibit “A”
Fee Schedule / Billing Terms and Conditions
BASICS:
Each staff member maintains accurate time records, and clients are billed based
on actual time spent on their behalf. Clients are billed using the appropriate
hourly rate multiplied by the actual hours worked. IDEAL does not work on a
fixed price basis for consulting or implementation services. Whenever possible,
we will provide a scope of work with an estimated number of hours. If during the
course of the engagement, we determine circumstances are such that substantially
greater work is required than originally estimated, we shall discuss it with you
and gain your approval before proceeding.
FEE SCHEDULE:

         
Project Management
  $175.00 / hour
Senior Financial Consultant
  $165.00 / hour
Financial Consultant
  $150.00 / hour
CRM Consultant
  $150.00 / hour
Payroll/Human Resource Consultant
  $150.00 / hour
IT Services Consultant
  $150.00 / hour
Custom Programming / Report Writing Services
  $150.00 / hour

  •   Billable time worked on Saturday, Sunday or holidays will be at 150% of
the above rates.

TRAVEL TIME:
If the client’s location is greater than 25 miles from IDEAL’s office (2803 W
Busch Blvd, Tampa, FL 33618), all travel time is billable at 1/2 of the above
rates. If the client location is less than 25 miles from IDEAL’s offices, travel
time will not be charged. Mileage will be based on MapQuest. Client’s mileage is
18 miles from IDEAL’s office. If IDEAL relocates offices from current location,
mileage will be recalculated and the client will be notified of the new mileage
distance.
CANCELLATIONS:
If a client cancels a consulting date less than 48 hours from the date
scheduled, and if Ideal cannot reschedule the consultant(s) to another client,
the client shall be billed for four hours per consultant scheduled as a
cancellation fee.
TELEPHONE CALLS:
Telephone calls are treated the same way as other time spent on a client’s
behalf. Clients are billed using the appropriate hourly rate multiplied by the
actual hours worked.
TRAVEL/OUT-OF-POCKET EXPENSES:
If the client’s location is greater than 25 miles, mileage to and from the
client site is billed at the standard IRS rates. Out-of-pocket expenses are
billed at actual cost incurred. Out-of-pocket expenses typically include, but
are not limited to, airfare, automobile transportation, hotel accommodations,
meals and parking expenses.
BILLING CYCLE / FINANCE CHARGES:
Services are billed no less frequently than semi-monthly. Terms are payable upon
receipt. The Client’s balance for services delivered shall, in no event, be more
than $10,000. Past due balances in excess of forty-five (45) days, shall accrue
finance charges at the rate of 1.5% per month, or the highest rate permitted by
law, and shall be reflected on Client’s monthly statement. IDEAL reserves the
right to delay or suspend its services to Client in the event that Client has a
past due balance with IDEAL or should the amount due for services be more than
$10,000.

      IDEAL Consulting, Inc.
Pg. 9 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



Exhibit B
Software and Professional Services
Microsoft Great Plains
Ablest, Inc.
9/28/05

                                                              Ext. Price     Sub
        Great Plains   Software     Qty     Software     Total     Total  
Financial Management
                                       
Business Intelligence Foundation Layer includes 1 Professional User, Report &
System Manager, Analysis Cubes for Excel, Sarbanes-Oxley Accelerator, Key
Performance Indicators, and Business Portal
    3,500       1       3,500       3,500          
19 Additional Users
    2,000       19       38,000       38,000          
170 Additional Business Portal Employee Users
    40       170       6,800       6,800          
General Ledger
    2,000       1       2,000       2,000          
Account Level Security
    4,500       1       4,500       4,500          
Bank Reconciliation
    500       1       500       500          
Electronic Bank Reconciliation
    2,000       1       2,000       2,000          
 
                                       
Payables Management
    1,000       1       1,000       1,000          
Safe Pay for Payables
    1,000       1       1,000       1,000          
Fixed Asset Management
    4,000       1       4,000       4,000          
 
            1                          
 
                                       
Financial Reporting and Analytics
            1                          
FRx Professional Upgrade
    9,000       1       9,000       9,000          
(includes 4 Desinger Users, 10 FRx Webport Users,
            1                          
8 FRx Drill Down Viewers, 2 FRx Report Launchers
            1                          
FRx Currency Translator, and FRx Report
            1                          
Server)
            1                          
FRx WebPort License (additional block of 10 users)
    1,000       6       6,000       6,000          
 
            1                          
 
                                       
Human Resources, Payroll and Project
            1                          
Payroll (250-500 employees)
    4,000       1       4,000       4,000          
Human Resources (250-500 employees)
    7,000       1       7,000       7,000          
Human Resources Self Service Suite
    5,000       1       5,000       5,000          
Project Accounting with Time and Expense
    6,750       1       6,750       6,750          
 
                                       
Customization and Integration
                                       
SmartList Builder
    1,250       1       1,250       1,250          
Great Plains Extender
    1,750       1       1,750       1,750          
eConnect Core
    5,000       1       5,000       5,000          
Modifier with VBA
    5,000       1       5,000       5,000          
 
                                       
 
          Sub-Total     114,050       114,050          
 
                                       
Additional Modules
                                       
Integrity Data PTO Manager
    6,000       1       6,000       6,000          
Integrity Data Deductions in Arrears
    2,000       1       2,000       2,000          
Integrity Data PR to AP Integration
    2,500       1       2,500       2,500          
Mekorma MICR for AP and PR
    4,500       1       4,500       4,500          
Meit Solutions SOX Suite (Audit Trails and Enh. Sec)
    8,350       1       8,350       8,350               Sub-Total Additional
Modules
    15,000       23,350          
 
                                       
Standard Plan B
                            28,513          
Additional Modules Maintenance
                            6,270          
Less Discount
                            (17,108 )        
 
                                     
Total Software Investment
                                  $ 155,075  

                                              Low     High     Low     High    
    Training & Implementation Costs   Hours     Hours     Hours     Hours    
Average  
Implementation Meeting & Analysis
    32       60     $ 4,800     $ 9,000     $ 6,900  
Installation
    12       24     $ 1,800     $ 3,600     $ 2,700  
Setup and Configuration
    40       60     $ 6,000     $ 9,000     $ 7,500  
Conference Room Pilot
    120       160     $ 18,000     $ 24,000     $ 21,000  
End User Training
    75       100     $ 11,250     $ 15,000     $ 13,125  
Custom Report Writing
    40       60     $ 6,000     $ 9,000     $ 7,500  
Customization and Integration
    40       60     $ 6,000     $ 9,000     $ 7,500  
Data Conversion
    300       375     $ 45,000     $ 56,250     $ 50,625  
Project Management and Documentation
    75       135     $ 11,250     $ 20,250     $ 15,750  
 
                             
Training & Implementation Costs Total
    734       1034       110,100       155,100       132,600  

Notes

  1.   This proposal is valid until September 30th, 2005.     2.   Any shipping
charges will be billed at actual cost incurred.

      IDEAL Consulting, Inc.
Pg. 10 of 11   September 28, 2005

 



--------------------------------------------------------------------------------



 



  3.   State and applicable sales taxes have not been included in this proposal
and will be invoiced in accordance with county and state sales tax rates.     4.
  The Standard Plan B includes unlimited incidents with 1-hour guaranteed
response time (through Microsoft Business Solutions), one Technet Plus server
subscription, managed newsgroups, four online training subscription for the
Foundation Library, the ability to initiate chat and screensharing with
eSupport, and all the benefits of the Enhancement Program.     5.   The
consulting time proposed is an estimate only. IDEAL bills for actual time
expended on a time and material basis.

      IDEAL Consulting, Inc.
Pg. 11 of 11   September 28, 2005

 